Case 1:15-cv-02272-RBW Document 46 Filed 01/25/19 Page 1 of 7

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

MATI GILL,
Plaintiff,
-against-
ISLAMIC REPUBLIC OF IRAN,
Defendant.
KELLI D. HAKE etal,
Plaintifi,

-against-

BANK MARKAZI JOMHOURI ISLAMI
IRAN, et al.

Defendants.

 

Case No, 15-cev-02272 (RBW)

Case No. 17-cv-114 (TJK)

PROTECTIVE AGREEMENT AND ORDER

IT IS HEREBY STIPULATED AND AGREED by and among Plaintiff Mati Gill

(“Gill”) and Plaintiffs Kelli D. Hake et al. (collectively, Plaintiffs”), on the one hand, and non-

parties Bank of America, N.A., Citibank, N.A. and JPMorgan Chase Bank, N.A. (collectively,

the “Banka”), on the other hand, by and through their respective undersigned counsel, as follows:

1, This Protective Agreement and Order applies to “Confidential Information,” as

defined below, that the Banks produce or otherwise disclose to Plaintiffs in response to non-party

subpoenas that Plaintiffs have served on the Banks in both the Gil/ and Hake actions (the

“Subpoenas”),
Case 1:15-cv-02272-RBW Document 46 Filed 01/25/19 Page 2 of 7

2. The term “Confidential Information” as used in this Agreement means any record,
spreadsheet or other document produced by any Bank in response to these subpoenas that the
producing Bank designates or labels as “Confidential,” including any information recorded or
contained within such documents. For the avoidance of doubt, “Confidential Information” as
used in this Agreement shall not include information derived exclusively from any public source
or through discovery in another matter that is not subject to a protective order or confidentiality
agreement, regardless of whether such information is duplicative of the information contained in
the documents produced by any Bank.

3. Plaintiffs shal! have this Protective Agreement and Order entered by the Court in
the Gill and Hake actions before the Banks' Confidential Information is produced to Plaintiffs in
response to the Subpoenas.

4, Neither Plaintiffs nor their counsel shall use any Bank’s Confidential Information
for any purpose other than to pursue Plaintiffs’ claims against, or enforce their judgment against,
the defendant or defendants in the Gil! and Hake actions, except as provided in 45
below. Neither Plaintiffs nor their counsel may disclose any Bank’s Confidential Information in
the litigations entitled Freeman et al. v. HSBC Holdings PLC et al,, No. 14-CV-6601
(DLI)(CLP), pending in the United States District Court for the Bastern District of New York,

and Q ‘Sullivan et al, v. Deutsche Bank AG et al., 17 Civ. 8709 (LTS)(GWQ)," pending in the
United States District Court for the Southern District of New York, or in any other proceeding,

except as provided in 95 below.

5, Plaintiffs may use or disclose any Bank’s Confidential Information in any

proceeding other than Hake and Gill (including in Freentan or any other proceeding) only (a) if

 

(1 Neither Plaintiffs nor thelr counsel are connected to of affiliated with the O'Suilivan et al. v, Deutsche Bank

plaintiffs or counsel.
2

ae ee ene ng 0
Case 1:15-cv-02272-RBW Document 46 Filed 01/25/19 Page 3 of 7

the Confidential Information is disclosed to Plaintiffs by a source other than the Bank without
violating this Agreement and Order, and disclosure by Plaintiffs would not violate any other
confidentiality obligation or (b) with the producing Bank’s consent or, if such consent is
withheld, pursuant to a court order granting a motion for relief from this Agreement and Order or
otherwise permitting or ordering disclosure of the Confidential Information. Any motion filed
by Plaintiffs pursuant to this subparagraph (b) shall be made on notice to the producing bank and
filed in the Southern or Bastern District of New York pursuant to J 14 below. This agreement is
without prejudice to Plaintiffs’ right to request these documents from the producing Bank in
another action by subpoena or other discovery device, Notwithstanding anything else to the
contrary, the Banks do not waive any objections they may seek to make to any future document
requests or subpoenas.

6, Confidential Information may be used in connection with discovery proceedings
in the Gill and Hake actions and as evidence in any application, motion, hearing, trial or other
proceeding in either of those actions.

7, Once Confidential Information is produced by a Bank to Plaintiffs, it may be
disclosed, summarized or otherwise communicated, in whole or in part, only to the following
persons, who may make use of such information only in connection with the Gill or Hake

actions:

a, Counsel who represent parties in the Gill or Hake actions, and employees and
agents of such counsel who assist them in the preparation for or conduct of the
proceedings in either action;

b. Experts or consultants assisting counsel for the parties in the Gill or Hake
actions, but only after any such experts or consultants have signed the
apreement, annexed as Exhibit A, to be bound by this Protective Agreement

and Order, as set forth in 48 below;

 
Case 1:15-cv-02272-RBW Document 46 Filed 01/25/19 Page 4 of 7

c. Potential or anticipated witnesses, and their counsel, in the Gill or Hake
actions, but only after any such witnesses have signed the agreement, annexed
as Exhibit A, to be bound by this Protective Agreement and Order, as set forth

in 8 below;
d. The courts in the Gill or Hake actions;
e. Court reporters employed in connection with the Gill or Hake actions; and

f. Any person who may be examined as a witness at trial in the Gill or Hake
actions concerning any Confidential Information.

8. Before counsel may show or disclose Confidential Information to any witness,
expert or consultant, except at trial, that witness, expert or consultant shall be provided with a
copy of this Protective Agreement and Order and must sign the agreement, annexed as Exhibit
A, to be bound by Protective Agreement and Order. Any disclosure of Confidential Information
to witnesses, experts or consultants must be useful or necessary, in the opinion of counsel, for the
conduct of the proceedings in the Gill or Hake actions.

9, The inadvertent disclosure by any Bank of information subject to a claim of
attorney-client privilege, attorney work-product or similar ground on which disclosure of such
information should not have been made, shall not be construed as a waiver of such claim. Nor
shall this Protective Agreement and Order be construed as requiring the Banks, or any branch or
subsidiary thereof, to commit any act that would violate any domestic, federal, state or local law,
or any law of a foreign jurisdiction, The inadvertent disclosure in violation of any such law shall
not be considered a waiver thereof.

10. Plaintiffs and the Banks further recognize that the obligations embodied herein
shall apply only to the Confidential Information produced by the Banks, and shall not apply to
information derived exclusively from other sources, including information already in the public

domain, or information already known to counsel of the Plaintiffs or Plaintiffs, consultants or

4

 
Case 1:15-cv-02272-RBW Document 46 Filed 01/25/19 Page 5 of 7

experts, or information obtained from a third party not under any obligation of confidentiality to
the Banks regarding the information. If Plaintiffs believe any Confidential Information produced
by the Banks should no longer be designated as “Confidential” in light of such information,
Plaintiffs may request that the producing Bank withdraw its “Confidential” designation. In the
event of an impasse, Plaintiffs may challenge the “Confidential” designation in a motion on
notice to the producing Bank. Such motion shall be filed in the Southern District of New York
pursuant to 14 below.

11. Any Confidential Information filed or otherwise submitted in any court
proceeding in the Gill or Hake actions shall be filed under seal unless the Bank that produced
that information expressly waives that requirement in writing. Absent such a waiver, any person
filing, submitting or otherwise using Confidential Information in any proceeding in Gill or Hake
shall make a reasonable effort to prevent the Confidential Information from becoming part of the
public record, including but not limited to seeking an order permanently excluding any
Confidential Information used in the proceeding from the public record.

12, The obligations under this Protective Agreement and Order shall survive the
termination of the Gill and Hake actions and shall continue to bind Plaintiffs, the Banks and any
persons to whom Confidential Information is disclosed pursuant to this Protective Agreement

and Order.

13, This Protective Agreement and Order may be signed by counsel in counterparts,
which shall have the same force and effect as if all signatures appeared on one document. Email
or facsimile copies of signatures shall also have the same force and effect as original signatures.

14. This Protective Agreement and Order shall be governed by, and construed in

accordance with, the law of the State of New York. Any action or proceeding related in any way

 
Case 1:15-cv-02272-RBW Document 46 Filed 01/25/19 Page 6 of 7

to this Protective Agreement and Order shall be brought in and resolved by the United States

District Courts for the Southern or the Eastern District of New York. The parties hereby

irrevocably and unconditionally waive trial by jury in any such action or proceeding or the right

to contest personal jurisdiction or venue in the Southern or Eastern District of New York.

Dated: Janunty)- 2019

 
  

OSEN LLC
bee

Michael J. Radine

2 University Plaza, Suite 402

Hackensack, NJ

(201) 265-6400

mradine@osenlaw.com

Attorneys for Maul Gill and Hake Plaintiffs

DAVIS POLK & WARDWELL LLP

By:
Craig

 

aphey 7
450 Lexington Ayenue \)
New York, NY 10017

(212) 450-3162
craip.cagney@davispolk.com
Attorneys for Bank of America, N.A.

ORDERED:

pr
ote t nS ‘ON, USDI
/ /> 5 fe (F

 

6

DAVIS WRIGITT ne LLP
py: VAA LOY V UL Al a

Sharon 1. ron)
1251 Avenue of the Americas
New York, NY 10020
(212) 489-8230
sharonschneier@dwt.com
Attorneys for Citibank, NA.

 

605 Third. Avenue

New York, NY 10158

(212) 953-6000
sfeigenbaum@katskykorins.com
Attorneys for JPMorgan Chase Bank, NA.

SO ORDERED:

a

TIMOTHY J. KELLY, USDI
Case 1:15-cv-02272-RBW Document 46 Filed 01/25/19 Page 7 of 7

EXHIBIT A.TO PROTECTIVE AGREEMENT AND ORDER

AGREEMENT TO BE BOUND BY PROTECTIVE AGREEMENT AND ORDER

I, , under penalty of perjury under the

laws of the United States of America state as follows.

 

My residence address is:

 

My current employer is:

 

 

My business address is:

 

 

My business telephone is:

1 have read and understand in its entirety the Protective Agreement and Order that was
issued by the United States District Court for the District of Columbia in the cases of Mati Gill v,
Islamte Republic of Iran, Case No. 15-cv-02272 (RBW), and Hake et al. v, Islamic Republic of

Tran, Case No. 17-cv-114 (TJK),

 

1 agree to comply with and to be bound by all the terms of this Protective Agreement and
Order, and I understand and acknowledge that failure to so comply could expose me to sanctions
and punishment in the nature of contempt of court, money damages, interim or final injunctive
relief and/or guch other relief that the Court deems appropriate. I solemnly promise that I will
not disclose in any manner any information or item that is subject to this Protective Agreement
and Order to any person or entity except in strict compliance with its provisions.

Date:

City and State (or Country) where sworn and signed:

 

Printed name:

Signature:

 
